UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6894


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID DONNELL MARTIN, a/k/a Lil D,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.        Richard L.
Voorhees, District Judge.  (5:06-cr-00037-RLV-DCK-13; 5:11-cv-
00144-RLV)


Submitted:   August 28, 2014                 Decided:   September 3, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


David Donnell Martin, Appellant Pro Se.       Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina;
Melissa   Louise  Rikard,   Assistant  United   States  Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David        Donnell    Martin         seeks    to        appeal       the     district

court’s    order    denying        relief      on    his    28    U.S.C.         § 2255         (2012)

motion.     The order is not appealable unless a circuit justice or

judge     issues     a    certificate          of     appealability.                  28        U.S.C.

§ 2253(c)(1)(B) (2012).             A certificate of appealability will not

issue     absent     “a    substantial          showing          of        the   denial         of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                          When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating            that   reasonable            jurists         would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El       v.   Cockrell,         537        U.S.    322,        336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                        Slack,

529 U.S. at 484-85.              We have independently reviewed the record

and conclude that Martin has not made the requisite showing.

            Martin        also     filed       a     motion           to     compel        specific

performance,       asserting       that     the      Government            breached      the      plea

agreement     by    declining        to     file      a    motion          pursuant        to    U.S.

Sentencing Guidelines Manual § 5K1.1 for substantial assistance.

Because the plea agreement provided that such a motion was in

                                               2
the   sole   discretion    of   the   Government,    and     Martin    makes   no

allegation that the prosecutor acted with an unconstitutional

motive, see Wade v. United States, 504 U.S. 181, 185 (1992), we

affirm   the   district    court’s    denial   of   the    motion     to   compel

specific performance.

             Accordingly, we deny a certificate of appealability,

dismiss the appeal in part, and affirm in part.                      We dispense

with oral argument because the facts and legal contentions are

adequately     presented   in   the   materials     before    this    court    and

argument would not aid the decisional process.

                                                           DISMISSED IN PART;
                                                             AFFIRMED IN PART




                                       3